Citation Nr: 1116020	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-33 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including adjustment disorder with depressed mood and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Esq.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to August 2003.

This appeal to the Board of Veterans Appeals (Board/BVA) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  A March 2007 RO decision denied service connection for PTSD, and a more recent April 2009 RO decision additionally denied service connection for an adjustment disorder with depressed mood.

The Board is consolidating these claims in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam), that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.

The Board remanded the claim in May 2010 to schedule the Veteran for a hearing at the RO before a Veterans Law Judge of the Board - also commonly referred to as a Travel Board hearing.  The Veteran had this hearing in February 2011.  The undersigned judge presided.

Based on this additional hearing testimony, the claim requires further development before being decided.  So the Board is again remanding the claim to the RO (rather than to the Appeals Management Center (AMC)) because the Veteran is represented in this appeal by a private attorney.  So the RO will perform this additional development rather than the AMC.



REMAND

The Veteran attributes his psychiatric disorder, irrespective of the specific diagnosis, to what he says were especially stressful events during his military service that occurred while engaged in combat against enemy forces.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection for PTSD, in particular, requires:  (1) a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

A "clear" diagnosis of PTSD is not required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV, as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  See Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).

The RO denied service connection for PTSD on the basis that the Veteran had not established he has this condition, that is, a confirmed diagnosis.  But there appears to be conflicting evidence concerning this preliminary issue.  The RO made this determination based entirely on a January 2007 VA examination report in which the VA examiner concluded that a diagnosis of PTSD was unwarranted since the Veteran did not meet criteria C of the DSM-IV.  On the other hand, a PTSD screening earlier performed by VA in June 2004 was positive, and a VA social worker also indicated in 2006, and therefore agreed, that the Veteran was suffering from PTSD symptoms.  As well, during his recent February 2011 hearing, the Veteran testified that he additionally was told in 2010 or thereabouts that he has PTSD related to his combat service.  And when questioned further about this, he indicated he was told this by his counselors at Cornerstone Behavioral Health.

Because of these differing opinions, another VA examination is needed to assist in determining whether the Veteran meets the DSM-IV criteria for a PTSD diagnosis.  Whether he has this required diagnosis is particularly important since, according to his amended DD Form 214 (DD Form 215), he received the Combat Action Ribbon, Armed Forces Expeditionary Medal, Presidential Unit Citation, and Global War on Terrorism Expeditionary Medal for his service in Operation Iraqi Freedom.  His primary specialty was rifleman.

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).


Moreover, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f)(3) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  These revised regulations apply in cases, as here, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date. 75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

This revision to subpart (f)(3) adds to the types of claims that VA will accept through credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  VA's specific PTSD regulation, § 3.304(f), as mentioned previously only authorized VA to accept statements from Veterans who served in combat (subpart (f)(2)), as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former prisoners of war (POWs) (subpart (f)(4)) and those with an in-service diagnosis of PTSD (subpart (f)(1)) as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.  The same is true for PTSD claims predicated on personal or sexual assault (subpart (f)(5)).

These most recent revisions to subpart (f)(3) no longer require the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  This new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.



For purposes of this paragraph (subpart (f)(3)), "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.

Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor; instead, credible supporting evidence of a corroborated in-service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In years past, just because a physician or other health professional had accepted appellant's description of his or her experiences as credible and had diagnosed the appellant as suffering from PTSD did not mean the Board was required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board was not required to accept an appellant's uncorroborated account of his or her active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

However, a stressor, both then and now, does not need to be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).

Because he clearly had combat service, as confirmed by the information contained on his DD Form 215, the Veteran's claim warrants consideration under subpart (f)(2).  And even to the extent an event in question does not involve combat, rather, his fear of hostile military or terrorist activity, his claim seemingly additionally warrants consideration of the revised subpart (f)(3).

But even if it is again determined the Veteran does not meet the DSM-IV criteria for a PTSD diagnosis, a VA examination and opinion still are needed to determine whether his additional diagnosis of adjustment reaction with depressed mood is related to his military service.  His service treatment records (STRs) show he was seen in March 2000 for depression with suicidal ideation in connection with the then recent breakup with his girlfriend.  The diagnoses were borderline personality and alcohol abuse.

Personality disorders are not diseases or injuries within the meaning of applicable legislation for compensation purposes and, therefore, generally cannot be service connected as a matter of express VA regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  The only possible exception is if there is evidence of additional disability due to aggravation during service by superimposed disease or injury.  VAOPGCPREC 
82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

Also, disability resulting from alcohol abuse, since it is willful misconduct, generally cannot be service connected.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

There is a very limited exception to this general rule, however.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  But the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  Still, though, in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary 
service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

The January 2007 VA examination report indicates the Veteran's psychiatric symptoms are due to the diagnosis of adjustment reaction with depressed mood, but does not in turn comment on whether this other psychiatric diagnosis is attributable to or the result of his military service.  Thus, a medical opinion is also needed to assist in making this other determination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Prior to this examination, however, the RO should obtain all outstanding records pertaining to the Veteran's mental health treatment.  In particular, during his recent February 2011 hearing, he testified that he relatively recently had been diagnosed with PTSD in 2010 or thereabouts at Cornerstone Behavioral Health in Marion, Indiana.  However, none of these records are in the claims file, and it does not appear the RO has attempted to obtain them.  The RO therefore should attempt to obtain these additional records since, they, too, are relevant to the claim and therefore deserving of consideration.  See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(1) (2010); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the duty to assist includes obtaining private and VA medical records to which a reference has been made.)


Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Contact the Veteran and request that he provide the names and addresses of all health care providers who have provided mental health treatment - including especially Cornerstone Behavioral Health in Marion, Indiana, which he mentioned during his February 2011 hearing.  With his authorization, obtain all outstanding records that he identifies.  If any requested records are unavailable or the search for any such records otherwise yields negative results and further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.  38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3), and (e)(1).

2.  Upon receipt of any additional evidence identified in paragraph 1, schedule a VA psychiatric examination to clarify all current diagnoses and their etiology.  The claims file and a copy of this remand must be provided to the examiner for review of the pertinent history.  

The examiner is asked to determine whether the Veteran has PTSD according to the DSM-IV criteria and, if so, whether it is a consequence of the stressors he experienced while serving in Kuwait and Iraq.  [Note:  his service in this region already has been confirmed as having involved combat, so his alleged stressors in relation thereto would have to be conclusively accepted as established if consistent with the circumstances, conditions, or hardships of this service.  See 38 C.F.R. § 3.304(f)(2).  And even if a claimed event does not involve combat, the occurrence of the alleged stressor alternatively could be conceded under the most recent revisions to 38 C.F.R. § 3.304 at subpart (f)(3), if it involved his fear of military or terrorist activity.]

So the occurrence of the claimed events in service is not so much still at issue as is the question of whether the Veteran has consequent PTSD according to the DSM-IV requirements.

The examiner therefore should utilize DSM-IV in arriving at diagnoses and identify all existing psychiatric disorders.  If PTSD is diagnosed, the examiner must explain whether and how each of the diagnostic criteria is or is not satisfied, and identify the stressor(s) supporting the diagnosis.

If a psychiatric disorder other than PTSD is diagnosed - namely, adjustment disorder/reaction with depressed mood - the examiner also should indicate the likelihood (very likely, as likely as not, or unlikely) this additional diagnosis is related or attributable to the Veteran's military service, including the events that occurred in relation to his service during Operation Iraqi Freedom.  In making this additional determination, the examiner should comment on the psychiatric evaluation and treatment the Veteran received during service for depression.  

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.


3.  Then readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, including adjustment disorder with depressed mood and PTSD, in light of the additional evidence.  If this claim is not granted to his satisfaction, send him and his attorney another supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


